DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 is drawn to a method for detecting typable loci of a genome, comprising the steps of (a) in vitro transcribing a population of amplified genome fragments, thereby obtaining genomic RNA fragments; (b) hybridizing said genomic RNA fragments with a plurality of nucleic acid probes having sequences corresponding to said typable loci, thereby forming a plurality of RNA fragment-probe hybrids; and (c) detecting typable loci of said RNA fragment-probe hybrids,
wherein step (c) comprises modifying said genomic RNA fragment-probe hybrids with reverse transcriptase,
wherein said modifying comprises replicating said genomic RNA fragments hybridized in said genomic RNA fragment-probe hybrids with a plurality of different locus-specific primers, thereby producing a locus-specific, amplified representative population of genome fragments.
Applicant did not describe any method in which RNA fragments hybridized to sequences of typable loci are further amplified using locus-specific primers, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 8 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chui et al. (US 2004/0229222 A1; filed April 1, 2002).
Regarding claim 1, Chui et al. teach a method for detecting typable loci of a genome, comprising the steps of (a) in vitro transcribing a population of amplified genome fragments, thereby obtaining genomic RNA fragments; (b) hybridizing said genomic RNA fragments with a plurality of nucleic acid probes having sequences corresponding to said typable loci, thereby forming a plurality of RNA fragment-probe hybrids; and (c) detecting typable loci of said RNA fragment-probe hybrids (Fig. 34; [0021]; [0063]-[0064]; [0116]-[0117]; [0123]; [0143]; [0529]-[0540]).
Regarding claim 2, Chui et al. teach amplification using random primers ([0529]).
Regarding claim 3, Chui et al. teach primer extension with reverse transcriptase ([0538]).
Regarding claim 8, Chui et al. teach a reverse transcriptase in which DNA-dependent DNA polymerase activity was eliminated ([0143]).
Regarding claim 9, Chui et al. teach hybridizing the RNA to slides and washing the hybrids, therefore they inherently teach isolating the RNA ([0538]).
Claims 10 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dietmaier et al. (US 6,365,375 B1; issued April 2, 2002).
Regarding claim 10, Dietmaier et al. teach a method of producing a reduced complexity, locus-specific, amplified representative population of genome fragments, comprising the steps of (a) replicating a native genome with a plurality of random primers, thereby producing an amplified representative population of genome fragments; (b) replicating a sub-population of said amplified representative population of genome fragments with a plurality of different locus-specific primers, thereby producing a locus-specific, amplified representative population of genome fragments; and (c) isolating said sub-population, thereby producing a reduced complexity, locus-specific, amplified representative population of genome fragments (col. 2, lines 66-67; col. 3, lines 1-9 and 49-65; col. 4, lines 8-13 and 33-65; col. 6, lines 50-67; col. 10, lines 13-67).
Regarding claim 14, Dietmaier et al. teach isolating the amplicons (col. 10, lines 60-62).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietmaier et al. (US 6,365,375 B1; issued April 2, 2002) and Shuber (US 5,882,856 A; issued March 1999).
A) Dietmaier et al. teach two rounds of amplification using random and gene-specific primers, but do not teach primers with constant sequences at their 5’-ends.
B) Regarding claims 11-13, Shuber teaches amplification of low amounts of DNA in a sample using primers with 5’ constant tails followed by amplification with primers hybridizing to the constant tails (col. 2, lines 14-63; col. 4, lines 34-67; col. 5, lines 23-40).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the constant tails as suggested by Shuber in the method of nucleic acid amplification of Dietmaier et al. The motivation to do so is provided by Shuber (col. 3, lines 667-67; col. 4, lines 1-32):
“The present invention encompasses methods and compositions that allow the efficient and essentially simultaneous amplification of different target DNA sequences in a single polymerase chain reaction (i.e., multiplex PCR). Preferably, equivalent amounts of each amplification product are obtained. The method utilizes novel chimeric oligonucleotide primers that circumvent the technical difficulties associated with multiplex PCR that result in unequal amplification of different target sequences in the same reaction mix. 
For example, in a standard PCR reaction employing more than a single pair of oligonucleotide primers, the obligatory imposition of a single set of reaction conditions generally means that one of the primer sets will function more efficiently in priming, causing the target sequence specified by that set of primers to be selectively amplified in the early cycles of amplification. Furthermore, the more efficient primers will also be depleted from the reaction sooner than the less efficient ones, resulting in the increased accumulation of non-specific amplification products in later cycles of amplification. Clearly, these problems are magnified when it is desired to use multiple primer pairs (>3-4) in a single reaction. 
The methods and compositions of the present invention circumvent these problems by imposing a uniformly high degree of specificity on the annealing reactions that occur between different primers present in the mixture and their cognate target sequences in the DNA template. During the early cycles of amplification, products are synthesized that contain the chimeric primers on either end. The chimeric primers then serve as high stringency recognition sequences for subsequent rounds of amplification. This results in normalizing the annealing efficiency of different primers and their cognate target sequences, and thus also normalizes the degree of amplification of different targets.”

Considering that Dietmaier et al. is concerned with increasing the amount of DNA obtained from single cells which is to be used in mutational analysis (Abstract; col. 2, lines 54-63), and Shuber provides primers which allow simultaneous amplification of multiple regions of genomic DNA for mutational analysis, one of ordinary skill in the art would have been motivated to use the primers with constant tails of Shuber to increase detection sensitivity from small DNA samples.
No claims are allowed. No references were found teaching or suggesting claims 4-7, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 7, 2022